DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the steps" in line 3 is insufficient antecedent basis for this limitation in the claim, because claim 1 does not introduce any steps.
For the purpose of examination, the limitation "the steps" is interpreted to be steps.

Regarding claim 6, the limitation “the ratio of center processing power to annular processing power” is insufficient antecedent basis for this limitation in the claim, because claims 1, 4 and 6 does not introduce a ratio of center processing power to annular processing power.
For the purpose of examination, the limitation " the ratio of center processing power to annular processing power " is interpreted to be a ratio of center processing power to annular processing power.

Regarding claim 7, the limitation “the ratio of center processing power to annular processing power” is insufficient antecedent basis for this limitation in the claim, because claims 1 and 7 does not introduce a ratio of center processing power to annular processing power.
For the purpose of examination, the limitation " the ratio of center processing power to annular processing power " is interpreted to be a ratio of center processing power to annular processing power.

Regarding claim 8, the limitation “the focus” is insufficient antecedent basis for this limitation in the claim, because claims 1 and 8 does not introduce any focus.
For the purpose of examination, the limitation "the focus" is interpreted to be a focus of the focused beam.

Regarding claim 20, the limitation “the group consisting of Gen3 steel, XGen3 steel, DP600 steel, and DP980 steel” is insufficient antecedent basis for this limitation in the claim, because claims 1 and 20 does not introduce a group.
For the purpose of examination, the limitation " the group consisting of Gen3 steel, XGen3 steel, DP600 steel, and DP980 steel " is interpreted to be a group consisting of Gen3 steel, XGen3 steel, DP600 steel, and DP980 steel.

Regarding claims 2-20, the claims are rejected due to their dependency on indefinite claims as shown above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/786,623. Although the claims at issue are not identical, they are not patentably distinct from each other, because the claimed subject matter of the present application and the subject matter of the copending Application No. 16/786,623 are substantially the same. It would be obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the application with ramping down power of the annular beam at a second annular ramp rate and ramping down power of the center beam at a second center ramp rate for turning off the laser beam.
Present Application 16/881,886
Copending Application No. 16/786,623.
1. A method for laser welding a workpiece along a weld line, comprising the steps of: delivering a focused beam of laser radiation to the workpiece, the focused beam having a focused center beam and a concentric focused annular beam, the focused center beam being smaller than the focused annular beam on a surface of the workpiece exposed to the focused beam; moving the focused beam laterally with respect to the workpiece along the weld line, the center beam having a center processing power and the annular beam having an annular processing power; reducing power of the annular beam from the annular processing power; stopping the lateral movement of the focused beam with respect to the workpiece when the focused beam reaches an end location on the weld line; increasing power of the center beam from the center processing power; ramping down power of the annular beam at a first annular ramp rate while ramping down power of the center beam at a first center ramp rate; and ramping down power of the annular beam at a second annular ramp rate while ramping down power of the center beam at a second center ramp rate, the second annular ramp rate being less than the first annular ramp rate, and the second center ramp rate being less than the first center ramp rate.

2. The laser welding method of claim 1, wherein the laser radiation is delivered from a laser source to a focusing lens by an optical fiber, the focusing lens forming the focused beam.

3. The laser welding method of claim 2, wherein the optical fiber includes a center core for guiding the center beam and an annular core for guiding the annular beam.

4. The laser welding method of claim 1, wherein the workpiece includes two pieces to be lap welded together.

5. The laser welding method of claim 4, wherein the two pieces are separated by a gap.

6. The laser welding method of claim 4, wherein the ratio of center processing power to annular processing power is selected to form a weld having a uniform width through the two pieces.

7. The laser welding method of claim 1, wherein the ratio of center processing power to annular processing power is less than 1:3.

8. The laser welding method of claim 1, wherein the focus is located at a depth of focus with respect to the exposed surface of the workpiece that is in a range between 1 millimeter above the exposed surface and 2 millimeters below the exposed surface.

9. The laser welding method of claim 1, wherein the step of ramping down the power of the annular beam at a second annular rate and ramping down the power of the center beam a second center rate, ramps down the powers of the annular beam and the center beam to an off-power.

10. The laser welding method of claim 9, wherein the off-power is 0 watts.

11. The laser welding method of claim 9, wherein the off-power is less than a power to melt a surface of the workpiece.

12. The laser welding method of claim 1, wherein the step of reducing the power of the annular beam is from the annular processing power to a lower power and the step of increasing the power of the center beam is from the center processing power to a higher power, the lower power and the higher power then maintained for a dwell time before the steps of ramping down power of the annular beam and ramping down power of the center beam.

13. The laser welding method of claim 12, wherein the workpiece includes two pieces to be welded together, and the lower power, the higher power, and the dwell time are selected to equalize temperatures of the two pieces at the end location.

14. The laser welding method of claim 12, wherein the lower power, the higher power, and the dwell time are selected to equalize temperatures on the exposed surface and at a deepest penetration of a keyhole into the workpiece.

15. The laser welding method of claim 12, wherein the lower power, the higher power, and the dwell time are selected to form a weld that is symmetric in cross section at the end location.

16. The laser welding method of claim 12, wherein the reduction in power of the annular beam from the annular processing power to the lower power is between about 10% and 20%.

17. The laser welding method of claim 1, further including a step of applying a pulse of laser power after the steps of ramping down power of the annular beam and ramping down power of the center beam.

18. The laser welding method of claim 17, wherein the laser power provided by the pulse is sufficient to slow solidification of melted material at the end location.

19. The laser welding method of claim 17, wherein the laser power provided by the pulse is sufficient to re-melt the exposed surface.

20. The laser welding method of claim 1, wherein the workpiece is made of a metal alloy selected from the group consisting of Gen3 steel, XGen3 steel, DP600 steel, and DP980 steel.
1. A method for laser welding a workpiece, comprising the steps of:
delivering a focused beam of laser-radiation to the workpiece, the focused beam having a focused center beam and a concentric focused annular beam, the focused center beam being smaller than the focused annular beam at a focus on the workpiece;
moving the focus laterally with respect to the workpiece from a start location towards a stop location, the center beam having a center processing power and the annular beam having an annular processing power;
ramping down power of the annular beam from the annular processing power to an off-power over a ramping-down time when the focus reaches the stop location; and
ramping up power of the center beam from the center processing power over a first time duration, then ramping down the power of the center beam to an off-power over a second time duration, the first time duration being during the ramping-down time.

2. The method for laser welding of claim 1, wherein the beam of laser-radiation is delivered from a laser source to a focusing lens by an optical fiber, the focusing lens forming the focused beam.

3. The method for laser welding of claim 2, wherein the optical fiber includes a center core for guiding the center beam and an annular core for guiding the annular beam.

4. The method for laser welding of claim 1, wherein the workpiece includes two pieces to be lap welded.

5. The method for laser welding of claim 4, wherein the focus is located at a depth of focus with respect to a surface of the workpiece that is in a range between 1 millimeter above the surface and 2 millimeters below the surface.
6. The method for laser welding of claim 4, wherein the two pieces are separated by a small gap.

7. The method for laser welding of claim 1, wherein the ratio of the center processing power to the annular processing power is less than 1:1.6.

8. The method for laser welding of claim 7, wherein the ratio of the center processing power to the annular processing power is less than 1:5.

9. The method for laser welding of claim 8, wherein the ratio of the center processing power to the annular processing power is less than 1:10.

10. The method for laser welding of claim 1, wherein the off-power is 0 watts.
11. The method for laser welding of claim 1, wherein the off-power is less than a power to melt a surface of the workpiece.

12. The method for laser welding of claim 1, wherein the power in the center beam is ramped up at a rate during the first time duration that is less than an absolute rate of ramping down the power in the annular beam.

13. The method for laser welding of claim 1, wherein the sum of the first and second time durations of the center beam is equal to the ramping-down time of the annular beam.

14. The method for laser welding of claim 13, wherein the power in the center beam is ramped up at a rate during the first time duration that is equal to an absolute rate of ramping down the power in the annular beam.

15. The method for laser welding of claim 14, wherein the power in the center beam is ramped down at a rate during the second time duration that is equal to a rate of ramping down the power in the annular beam.

16. The method for laser welding of claim 1, wherein the power in the center beam is ramped up at a rate during the first time duration that is greater than an absolute rate of ramping down the power in the annular beam.

17. The method for laser welding of claim 1, wherein the focus is moved laterally with respect to the workpiece at a speed in a range between 50 millimeters per second and 200 millimeters per second.

18. The method for laser welding of claim 1, wherein the ramping-down time of the annular beam is in a range between 10 milliseconds and 200 milliseconds.

19. The method for laser welding of claim 1, wherein the workpiece is made of a material selected from the group consisting of Gen3 steel alloy, XGen3 steel alloy, DP600 steel alloy, 5xxx series aluminum alloy, 6xxx series aluminum alloy, and 7xxx series aluminum alloy.


	This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761